USCA4 Appeal: 21-6701      Doc: 8        Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6701


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DELAQUI O’JMAR CARTER, a/k/a Roosevelt,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Mary G. Lewis, District Judge. (3:18-cr-00677-MGL-5)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Delaqui O’Jmar Carter, Appellant Pro Se. Benjamin Neale Garner, OFFICE OF THE
        UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6701         Doc: 8       Filed: 12/27/2021      Pg: 2 of 2




        PER CURIAM:

               Delaqui O’Jmar Carter appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

        record, we conclude that the district court did not abuse its discretion in denying Carter’s

        motion for compassionate release. See United States v. Kibble, 992 F.3d 326, 329 (4th

        Cir.) (stating standard of review), cert. denied, 142 S. Ct. 383 (2021); see also United States

        v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court order denying

        compassionate release where “[t]he court’s rationale . . . was both rational and legitimate

        under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to allow for

        meaningful appellate review” (internal quotation marks omitted)). Accordingly, we affirm

        the district court’s judgment. United States v. Carter, No. 3:18-cr-00677-MGL-5 (D.S.C.

        Apr. 20, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      2